Title: To George Washington from Colonel Christian Febiger, 4 November 1778
From: Febiger, Christian
To: Washington, George


  
    May it please your Excellency
    Elizabeth Town [N.J.]the 4th of Novbr 1778.
  
By Order of Generall Woodford I have been in philadelphia and gott made up and procured for the Virga Troops a Quantity of Cloathing Viz. 2194 pair of Breeches, 2068 Vests, 2200 Shirts 1294 Blanketts some Caps, Shoe Buckles etc. etc., which I have brought on with me, Those Goods the Governor of Virginia has order’d either to be sold to the Troops at the Reasonable Rates mention’d in the Invoice or given gratis to such men as have not receiv’d their Quota allow’d by Congress for this Year. Major Genl Lord Stirling order’d me to take our proportion out at Pompton where our Brigade now is, an[d] as he had Reasons to think, that the other two Brigades would soon be order’d into Jersey, he directed me to receive your Excellencys Commands, whether their proportions should be sent them immediately or be stored on this Side till they came. I have been inform’d of your Excellencys Orders, that no Cloathing should be issued to the Troops, untill a sufficiency arrivd to Cloath the whole Army.
But as the above Cloathing is to be sold to the Troops or given for Arrears due, for which purpose Mr Moss the Agent is come on with me, and it by that means dont interfere with the Allowance made by Congress, and our Brigade 2 Regiments in particular are allmost totally destitute of Shirts Breeches and Blanketts. The Officers wish to have the men not only cover’d for the present, But this Supply will also be a means, when they give up their old Duds to save their new Cloathing, to which your Excellency may depend, a proper Attention shall be paid, we therefore hope for your Excellencys Kind Concurrence in supplying the men for the present.
  Your Excellencys Spy Glass was deliverd me by Colonel Wood in Philadelphia, But Mr Rittenhouse not haveing his Tools or other Materialls in Town begs to be excus’d for not having it so well done as he could  
    
    
    
    wish, but says if your Excellency could spare it some Time in the Winter he would put a Cap to it himself I now take the Liberty of sending it.
In Exspectation of your Excellencys Commands, which Lord Stirling has promis’d to forward to me, I have the honor to be with all due Respect Your Excellencys Most obedient and most humble Servant

  Christian FebigerColo. 2nd V. Regt

